Citation Nr: 0904175	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for myelofibrosis, claimed as a result of in-
service exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1942 to August 1946. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

Procedural history

Service connection for myelofibrosis secondary to exposure to 
ionizing radiation was first denied by the RO in a December 
2001 rating decision, and denied again in February 2003 after 
the veteran submitted more evidence.   

In September 2005, the veteran filed to reopen the 
previously-denied claim of entitlement to service connection 
for myelofibrosis.  The claim was reopened and denied in the 
above-referenced April 2007 rating decision.  The veteran 
disagreed with the RO's decision and perfected this appeal.

The veteran requested a hearing before the Board.  However, 
he subsequently withdrew his request.  See 38 C.F.R. §§ 
20.702(e); 20.704(e) (2008).

Issue not on appeal

A December 2008 rating decision denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown,    
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Accordingly, the 
veteran's hearing loss claim is not in appellate status and 
will be discussed no further herein.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2003, the RO denied the veteran's claim of 
entitlement to service connection for myelofibrosis secondary 
to exposure to ionizing radiation.  The veteran did not 
appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the February 2003 rating decision is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for myelofibrosis.

3.  The evidence of record does not indicate that a 
relationship exists between the veteran's service and his 
current diagnosis of myelofibrosis, to include consideration 
of his claimed exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the February 2003 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for myelofibrosis; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2008).

3.  The veteran's myelofibrosis was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
myelofibrosis due to his in-service exposure to ionizing 
radiation.  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated November 3, 2005, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim.  With 
respect to private treatment records, the November 2005 
letter informed the veteran that VA would make reasonable 
efforts to obtain private records or evidence not held by any 
Federal agency necessary to support his claim.  Included with 
the letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letter asked that the 
veteran complete such so that the RO could obtain private 
records on his behalf.  

The November 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the original 
letter.]

The veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
a November 2005 VCAA letter, on page 2.  However, 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board recognizes that the veteran did not receive 
adequate notice of the requirements of 38 C.F.R. § 3.156(a), 
nor was he advised of why his service connection claim was 
previously denied, pursuant to Kent v. Nicholson, 20 Vet,. 
App. 1 (2006).  However, as the veteran's claim is being 
reopened herein, there is no prejudicial error.  

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a June 2008 letter from the RO concerning a 
different service connection claim.  In any event, because 
the veteran's claim is now being denied by the Board, 
elements (4) and (5) are moot.  The Board accordingly finds 
that there is no prejudice to the veteran in the timing of 
the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran engaged the services of a 
representative, he was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
was given the opportunity to present testimony at a personal 
hearing if he so desired.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service-connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.      See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R.       § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R.         
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
September 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

New and material evidence

As was noted in the Introduction, the veteran's service-
connection claim for myelofibrosis due to exposure to 
ionizing radiation was previously denied in a February 2003 
rating decision.  The veteran did not appeal that decision, 
and it became final.  See 38 C.F.R. § 20.1103 (2008).

Although the RO's April 2007 rating decision adjudicated the 
claim on the merits (rather than on the narrower question of 
whether new and material evidence had been submitted which 
was sufficient to reopen the claim).  However, the Board must 
still determine on its own whether new and material evidence 
has been submitted before reopening the claim and 
adjudicating it on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant]; see also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim]. 

In the February 2003 rating decision which initially denied 
the veteran's claim of entitlement to service connection for 
myelofibrosis, the RO noted that there was no evidence that 
the veteran had been exposed to radiation during his military 
service and [it followed] that there was no relationship 
between the veteran's myelofibrosis and the claimed radiation 
exposure in service.  In essence, the RO denied the claim 
because Hickson elements (2) and (3) were missing.

The Board finds that a recently obtained radiation report and 
dose estimate from the Defense Threat Reduction Agency (DTRA) 
constitutes new and material evidence.  The radiation dose 
estimate establishes that the veteran was, in fact, exposed 
to ionizing radiation during military service.  This new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156 (2008).

The claim is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.



(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
veteran's claim on a de novo basis.  See the April 2008 
statement of the case (SOC).  The veteran's presentation has 
not been limited to the matter of submission of new and 
material evidence.  Thus, there is no prejudice in the 
Board's consideration of this claim on the merits.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
treatment records, his service personnel records, exposure 
verifications from the DTRA, and VA treatment reports.  
Additionally, the RO obtained medical opinions from the Chief 
Public Health and Environmental Hazards Officer and a VA 
staff doctor. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The veteran contends that while serving in Nagasaki, Japan in 
1946, he was exposed to ionizing radiation which has led to 
his currently diagnosed myelofibrosis.

The Board will now address in turn the three methods, 
discussed in detail above, through which service connection 
based upon radiation exposure may be granted [38 C.F.R. §§ 
3.309(d) and § 3.311, and Combee].

(i.) Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must currently have a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3) (2008).

The medical evidence of record establishes that the veteran 
has been diagnosed with myelofibrosis.  This is not one of 
the diseases specific to radiation exposed veterans listed 
under 38 C.F.R. § 3.309(d)(2).  Thus, the presumptive service 
connection provisions contained in 38 C.F.R. § 3.309(d) are 
not applicable in this case.

(ii) Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made. However, absent competent evidence that the veteran was 
exposed to radiation, VA is not required to forward the claim 
for consideration by the Under Secretary for Benefits.  See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998).  

The evidence of record indicates that the veteran was exposed 
to ionizing radiation while serving in Nagasaki, Japan 
following WWII.  See the November 2006 DTRA report.  However, 
the veteran's current myelofibrosis is not listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  That stated, 
the veteran has submitted medical evidence in August 2002 
indicating that "[m]yelofibrosis has been considered one of 
the radiation related hematology diseases and was recognized 
soon after WWII.  It is considered a myelodysplastic syndrome 
and precedes leukemia in some cases."      See the August 2, 
2002 letter from Dr. B.G.B., Chief of Hematology at the 
William S. Middleton VA Memorial Hospital.  In any case, the 
RO obtained a dose estimate from the DTRA in November 2006.  

In March 2007, these dose results and the veteran's records 
were sent to the VA Chief Public Health and Environmental 
Hazards Officer for an advisory medical opinion.  In a March 
19, 2007 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer, a medical doctor, stated that 
based on the dose results, "it is unlikely that the 
veteran's myelofibrosis can be attributed to exposure to 
ionizing radiation in service."  See the March 19, 2007 
Memorandum from Dr. L.R.D.  

Thus, the provisions of 38 C.F.R. § 3.311 have been adhered 
to.  The veteran has provided no evidence to the contrary, 
nor has he suggested that other methods of determining the 
level of radiation exposure would be more accurate.

In light of the above-mentioned opinion, service connection 
based on the procedural advantages of 38 C.F.R. § 3.311 is 
not warranted.



(iii.) Direct service connection - Combee

The Board is also obligated to consider service connection 
without reference to the radiation regulations, 38 C.F.R. §§ 
3.309(d) and 3.311.  The Federal Circuit in Combee determined 
that the regulations governing presumptive service connection 
for radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Accordingly, the Board will proceed to evaluate 
the veteran's claim under the regulations governing direct 
service connection.  See Combee, 34 F.3d at 1043-1044; see 
also 38 C.F.R. 
§ 3.303(d) (2008).

In this case, the veteran has advanced no specific 
contentions concerning service connection, aside from claimed 
radiation exposure.

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has myelofibrosis.  

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease.

Concerning in service disease, the veteran's service 
treatment records do not indicate, and the veteran does not 
contend, that he suffered myelofibrosis or any bone or bone 
marrow disease during his military service or for many years 
thereafter.

Regarding injury, as is discussed above, the veteran was 
exposed to ionizing radiation during service.  See the 
November 2006 DTRA dose report.  Therefore, Hickson element 
(2) has also been satisfied.

With respect to crucial Hickson element (3), medical nexus, 
there is conflicting evidence regarding the relationship 
between the veteran's radiation exposure and his current 
myelofibrosis.  

Arguably in the veteran's favor is a medical treatise 
indicating that "agnogenic myeloid metapalsia" may be 
caused by radiation, and that there is a "high incidence in 
atomic bomb survivors."  See an article dated June 16, 2000 
by Dr. B.M.S.  Additionally, the veteran's representative has 
highlighted an August 2002 statement of Dr. B.G.B., who 
indicated that myelofibrosis is a radiation-related disease.  
Attached to that statement was a January 1964 medical article 
which in essence indicated increased incidence of 
myelofibrosis in Japanese survivors of Hiroshima  
Neither of these two items of evidence specifically linked 
the veteran's myelofibrosis to radiation exposure; rather, 
the conclusions were based on individuals who had been 
directly exposed to the atomic bomb in August 1945. 

A June 2001 VA outpatient treatment record somewhat more 
specifically indicates that "[e]xposure at Nagasaki may have 
been responsible" for the veteran's myelofibrosis.  See the 
veteran's June 21, 2001 VA outpatient treatment report signed 
by H.G.S., M.D.  

Contrary to this evidence is a March 2007 opinion of the VA 
Chief Public Health and Environmental Hazards Officer, Dr. 
L.R.D., who determined that the veteran's myelofibrosis was 
not related to the radiation exposure the veteran experienced 
during service.  That opinion was based on the dose estimate 
provided by DTRA.  

Additionally, a September 2005 VA outpatient summary report 
indicated that  

[The] Patient's diagnosis was made 55 years after the 
end of WWII.  To my knowledge, myeloid disorders after 
atomic bomb exposure fall essentially to baseline by 25 
years after exposure. . . .  I could not say that [the 
veteran's] disease was as likely as not due to radiation 
received in Nagasaki.

See the September 19, 2005 VA addendum by E.S., M.D.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion of  the VA 
Chief Public Heath and Environmental Hazards Officer, who 
found no relationship between the veteran's exposure to 
radiation in 1946 and his current myelofibrosis, to be of 
greater probative value than the opinions of record to the 
contrary.

The evidence of record clearly indicates that myelofibrosis 
has been identified in atomic bomb survivors.  However, as 
indicated above such conclusion is based on studies involving 
individuals who were directly exposed to the atomic bomb in 
August 1945.  The veteran arrived in Japan sometime 
thereafter.  Neither the    
June 2000 article by Dr. B.M.S or the August 2002 statement 
of Dr. B.G.B. and the attached medical treatise specifically 
refers to the veteran or even any class of individuals who 
were similarly situated.  The Court has held on several 
occasions that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

For similar reasons, the June 2001 statement of Dr. H.G.S., 
who indicated that "exposure at Nagasaki may have been 
responsible" for the veteran's myelofibrosis, is too vague 
to carry significant weight of probative value.  See also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Davis v. West, 13 
Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  

Of crucial importance is that none of the evidence which is 
arguably in the veteran's favor discussed his actual exposure 
to radiation; as noted immediately above, the inference drawn 
were based on a different class of radiation exposed 
individuals, those in proximity to the atomic blast at the 
time of detonation. See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty].  As such, this 
evidence is of very little probative weight.  

In contrast, Dr. L.R.D. analyzed the veteran's November 2006 
DTRA dosage reports and formulated a medical opinion with 
supporting rationale specific to the veteran based on the 
results.  Dr. L.R.D. specifically noted that the probability 
that the veteran's exposure to radiation caused his 
myelofibrosis was 0.93%, based on the veteran's radiation 
dose reports.  See the March 2007 Memorandum from Dr. L.R.D.  

Dr. E.S. reviewed the veteran's medical history and concluded 
that since the veteran was diagnosed fifty-five years after 
separation from service, she could not determine that in-
service exposure to ionizing radiation likely caused the 
veteran's myelofibrosis, without resorting to speculation.  
Although this statement could be interpreted as a "less 
likely than not" opinion, the Board places little weight of 
probative value on it for the same reasons as it did on the 
favorable medical evidence.   

To the extent that the veteran, the veteran's wife, and the 
veteran's representative contend that a medical relationship 
exists between his myelofibrosis and service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

In short, the Board finds that the opinion of VA Chief Public 
Heath and Environmental Hazards Officer that there was no 
relationship between the veteran's exposure to radiation in 
1946 and his current myelofibrosis, based as it is on the 
available dose estimate, carries great weight of probative 
value.  The preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
myelofibrosis due to in-service exposure to ionizing 
radiation as to crucial Hickson element (3).

Consequently, Hickson element (3) has not been met and the 
veteran's claim fails on this basis.

Conclusion

For reasons and bases expressed above, the Board finds that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for myelofibrosis.
Contrary to the assertions of the veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefit 
sought on appeal is denied.




ORDER

Entitlement to service connection for myelofibrosis is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


